Title: From George Washington to William Lord Stirling Alexander, 24 August 1782
From: Washington, George
To: Alexander, William Lord Stirling


                  
                     My Lord,
                     Head Qrs 24th Augt 1782
                  
                  I thank you for naming a Gentleman for the office of Comy of Prisoners, but would not wish to have Captn Sill sent to me on that business—Many others have been mentioned, & before I fix on any, I would chuse to take a comparitive view of the whole (and such others as may occur) and then appoint the one, whom under the Circumstances of Rank, Talents, & Integrity, appear to be best qualified for the Office.
                  I thank you also for the loan of the History of Jno. Sobieski which, as my time is a good deal taken up with other matters, can not be gone through in a hurry.  If your Lordship is done with the Map of Staten Island, I should be glad to have it returned, as I am about packing my Papers.  I had not heard of your Indisposition before it was announced by yourself—I am glad to hear of your recovery, & shall at all times be glad to see you at Head Quarters being with much truth Yr Lordships Most Obt & Affecte Hble Servt
                  
                  
                     Go: Washington
                  
               